This suit was prosecuted in forma pauperis under the provisions of Act No. 156 of 1912, § 2, as amended by Act No. 165 of 1934, but through oversight in our decree we taxed the costs of appeal against the plaintiff-appellee, and we, therefore, correct the same so as to read as follows:
"For the reasons assigned, it is ordered, adjudged and decreed that the judgment appealed from is hereby annulled and set aside and both cases are hereby remanded to the lower court for further proceedings according to law, all costs to await the final determination of the cases."
Rehearing refused.
O'NIELL, C.J., is of the opinion that defendant's petition for a rehearing should be granted. *Page 675